USDC IN/ND case 1:18-cv-00389-HAB-SLC document 69 filed 01/28/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION
 JERRY MIDDLETON, Personal                    )
 Representative of the Wrongful Death         )
 estate of Markus Middleton,                  )
                                              )
        Plaintiff,                            )
                                              ) Cause No. 1:18-cv-00389-HAB-SLC
        v.                                    )
                                              )
SHERIFF DOUGLAS HARP, et al.,                 )
                                              )
        Defendants.                           )


                 OPINION AND ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
                             AND DISMISSING CASE

       This matter is before the Court for review of the Magistrate Judge’s January 12, 2021

Report and Recommendation (R & R) recommending sua sponte that the Plaintiff’s case be

dismissed pursuant to Federal Rules of Civil Procedure 16(f) and 41(b). (ECF No. 68). The time

for objections has passed, with no objections filed.

       The undersigned has reviewed the Magistrate Judge’s R & R and the conclusion therein

that the case should be dismissed under Fed.R.Civ.P. 16(f) and 41(b). As outlined in the R & R,

Plaintiff is represented by counsel, but counsel has been unable to reach or locate his client.

Meanwhile, the Plaintiff, after being ordered to do so by the Magistrate Judge, failed to participate

in a telephonic hearing on November 17, 2020 (ECF No. 61), and has failed to either personally

or telephonically appear as ordered for two show-cause hearings (ECF Nos. 63, 67). The

Magistrate Judge repeatedly warned the Plaintiff that he risked sanctions up to and including

dismissal and directed counsel to send a copy of the notices and orders setting the above hearings

to the Plaintiff. All this was for naught as Plaintiff has not prosecuted his case, contacted counsel
USDC IN/ND case 1:18-cv-00389-HAB-SLC document 69 filed 01/28/21 page 2 of 2


or the Court or otherwise indicated any intention on his part to proceed with his case. Accordingly,

the R & R is APPROVED AND ADOPTED. (ECF No. 68). This case is DISMISSED. The Clerk

is DIRECTED to enter judgment in favor of the Defendants and close the case. Plaintiff

Counsel’s Motion to Withdraw appearance (ECF No. 57) is DENIED as moot.

       SO ORDERED on January 28, 2021.

                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
